EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
6. (Currently Amended): A method for controlling an autonomous mobile apparatus including a traveling body and a sensor mounted to the traveling body, the method comprising: determining whether there is an obstacle in a search region, which extends in a direction of a travel route on which the traveling body travels, based on a detection result of the sensor; when the obstacle is determined to be present in the search region, determining whether there is an obstacle avoiding region, in which the traveling body is able to avoid the obstacle, in horizontal directions that intersect a traveling direction; and when there is the obstacle avoiding region and there is the obstacle in a traveling direction change region, which is located within the search region and smaller than the search region, changing the traveling direction of the traveling body toward the obstacle avoiding region so that the traveling body performs an avoidance action, wherein the traveling direction change region extends from the traveling body in a direction of the travel route, wherein a dimension of the traveling direction change region in the direction of the travel route is shorter than a dimension of the search region in the direction of the travel route, wherein a dimension of the traveling direction change region in a right direction along a vehicle width direction is shorter than a dimension of the search region in the right direction along the vehicle width direction, and wherein a dimension of the traveling direction change region in a left direction along the vehicle width direction is shorter than a dimension of the search region in the left direction along the vehicle width direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668